Title: To Benjamin Franklin from Princess Ekaterina Romanovna Dashkova, [24 January? 1781]
From: Dashkova, Princess Ekaterina Romanovna
To: Franklin, Benjamin


Hotel de la chine, WednesdayMorning [January 24, 1781?]
The Princess of Daschkaw presents her best Compliments to Dr Franklin, hopes he is well, and sends him a letter which her Daughter has received from one of her female friends for the Doctor. The Seal is a little damaged, but that is the case with all the letters which came to them from England this post. The Princess cannot let slip this opportunity without testifying how happy she would be if she were acquainted with the Doctor whom the Princess esteems and respects beforehand.
 
Addressed: a Monsieur / Monsieur Franklin / à Passy.
Notation: Princess de Dasckh’aw
